Citation Nr: 9908466	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-38 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than January 10, 
1995, for the award of benefits under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from November 1952 to 
November 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a January 1996 rating action which awarded the veteran 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
effective from January 1995.  In April 1996, the veteran 
expressed his disagreement with the effective date assigned 
for this award of benefits and, in June 1996, a statement of 
the case was issued.  In August 1996, the veteran perfected 
his appeal when he submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  In due course, the claim was forwarded 
to the Board in Washington, DC.  


FINDINGS OF FACT

The veteran first filed a claim for benefits pursuant to 
38 U.S.C.A. § 1151 on January 10, 1995, which was ultimately 
granted, and that is the date from which the benefits were 
made effective.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
January 10, 1995, for benefits awarded under the provisions 
of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. 
§§ 1151, 5110(c) (West 1991); 38 C.F.R. § 3.400(i) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reflects that, on January 10, 1995, 
the RO received an application from the veteran for VA 
benefits.  In this application, the veteran explained that he 
sought to establish entitlement to benefits for disability 
caused by pulmonary fibrosis, which he believed was a 
consequence of medications prescribed at a VA medical 
facility.  Thereafter, the RO obtained copies of VA treatment 
records dated between 1987 and 1995 and, in a January 1996 
rating action, concluded that VA medical treatment which the 
veteran had received had resulted in the development of 
pulmonary fibrosis.

Accordingly, the veteran was awarded benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, which, in pertinent part, 
provides that, when a veteran suffers injury or aggravation 
of an injury as a result of VA treatment, and the injury or 
aggravation results in additional disability, compensation 
shall be awarded in the same manner as if the additional 
disability were service-connected.  This award of 
compensation was made effective from January 10, 1995, the 
date the RO had received the veteran's application for 
section 1151 benefits.  

In April 1996, the veteran expressed his disagreement with 
the effective date of his award of benefits.  He has argued 
that he was first prescribed the medication that resulted in 
his additional disability in December 1987, and that the 
effective date of his award of benefits should be from that 
time.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of compensation by reason of 
38 U.S.C.A. § 1151, shall be the "[d]ate injury or 
aggravation was suffered if claim is received within 1 year 
after that date; otherwise, date of receipt of claim."  38 
C.F.R. § 3.400(i) (1998); see also 38 U.S.C.A. §§ 5110(c) 
(West 1991).  

In this case, the evidence does not show, and the veteran 
does not contend, that he submitted any application for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 at 
any time prior to the January 10, 1995, application mentioned 
above.  Since it is the claim for the benefit which 
ultimately controls the date from which section 1151 benefits 
may be made effective, and there is no record of any claim 
for this benefit prior to January 10, 1995, there is no basis 
on the current record for awarding section 1151 benefits 
effective from 1987, as the veteran requests.

Indeed, on the facts of this case, the law and regulations 
would not permit an award of section 1151 benefits any 
earlier than one year prior to the date of the veteran's 
January 10, 1995, claim.  For that to be the case, however, 
the evidence would have to show that the disability at issue, 
pulmonary fibrosis, was incurred or aggravated as a result of 
VA treatment during that one-year period.  This is clearly 
not the case, as the record on appeal documents that 
pulmonary fibrosis was demonstrated as early as 1988, more 
than five years prior to the claim.  (The Board also notes 
that the veteran has made no contentions in this regard.)  
Under these circumstances, there is no basis on the current 
record for awarding an effective date for benefits, under the 
provisions of 38 U.S.C.A. § 1151, any earlier than that which 
has been currently assigned, i.e., the date of the veteran's 
claim, January 10, 1995.  


ORDER

Entitlement to an effective date earlier than January 10, 
1995, for the award of benefits under the provisions of 
38 U.S.C.A. § 1151, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


